Case 19-24527-TPA           Doc 303     Filed 01/15/21 Entered 01/15/21 13:33:50           Desc Main
                                       Document      Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                           Bankr. No. 19-24527-TPA
  MICHAEL K. HERRON,
                    Debtor in Possession.                  Chapter 11

                                                           Doc. No.
  MICHAEL K. HERRON,
          v.
  BANK OF AMERICA, N.A., CHERON
  SHELTON and CHANNEL FALLS.

          MOTION OF THE DEBTOR IN POSSESSION FOR ENTRY
     OF AN ORDER PURSUANT TO BANKRUPTCY CODE SECTION 105(a)
     AND BANKRUPTCY RULE 9019, AUTHORIZING AND APPROVING A
 COMPROMISE AND SETTLEMENT OF THE CLAIM OF BANK OF AMERICA, N.A.
     RELATED TO THE DEBTOR’S INTEREST IN THE REAL PROPERTY
  LOCATED IN PITTSBURGH, PENNSYLVANIA AT 7167 ROSS GARDEN ROAD

          Debtor in Possession, Michael K. Herron (the “Debtor”), by and through his undersigned

 counsel, seeks entry of an order, substantially in the form attached hereto, approving a proposed

 compromise and settlement by and between the Debtor and Bank of America, N.A. (“BofA”),

 and authorizing entry into the Settlement Agreement and Release (“Settlement Agreement”),

 attached hereto as Exhibit A in connection therewith, and respectfully represents as follows:

                                        Jurisdiction and Venue

               1.   This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This matter constitutes a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

               2.   Venue is proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409.

 The statutory predicates for the relief requested herein are section 105(a) of title 11 of the United

 States Bankruptcy Code, 11 U.S.C. § 101 et seq. and Rule 9019 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).
Case 19-24527-TPA        Doc 303     Filed 01/15/21 Entered 01/15/21 13:33:50                Desc Main
                                    Document      Page 2 of 9



                                            Background

         3.    On or about June 23, 2016, BofA commenced a foreclosure action against the

  Debtor and two other defendants, Cheron Shelton and Channel Falls (together, the

  “Codefendants”) in the Court of Common Pleas of Allegheny County, Pennsylvania at case

  number MG-16-000882 (the “Litigation”). A true and correct copy of BofA’s Complaint is

  attached here to as Exhibit B.

         4.    Through its Complaint, BofA alleged that the Debtor granted a mortgage in favor

  of it on October 5, 2005 (the “Mortgage”), secured by the Debtor’s interest in the property

  located at 7167 Ross Garden Road in Pittsburgh, Pennsylvania and described in greater

  particularity in the first exhibit to its Complaint (the “Property”). Exh. B, pp. 7, 13.

         5.    BofA further alleged that the Debtor transferred the property to his Codefendants

  by entry of a deed recorded on January 19, 2010, but that the Mortgage remained unsatisfied.

  Id. at 7. According to BofA, at the time of the filing of its Complaint, $70,162.78 the Debtor

  owed $70,162.78 under a note secured by the Mortgage. Id. at 8.

         6.    On or about December 28, 2017, the Debtor filed his Answer, New Matter and

  Counterclaim, asserting claims against BofA under (i) the Servicemembers Civil Relief Act, 50

  U.S.C. Appx. §§ 501, et seq.; (ii) the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq.; and

  (iii) Pennsylvania’s Mortgage Satisfaction Act, 21 P.S. §§ 721-1, et seq. A copy of the

  Debtor’s Answer, New Matter and Counterclaim is attached hereto as Exhibit C.

         7.    The Debtor contends that he transferred the Property to his Codefendants (who

  are not insiders of the Debtor) in an arm’s length transaction, and that BofA’s mortgage had

  been paid in full at the time of closing, on or before December 14, 2009. Exh. C, p. 10.

         8.    On January 17, 2020, BofA submitted its proof of claim against the Debtor

  relating to its Mortgage on the Property, in the amount of $82,056.61. Claim No. 6-1.
                                                  -2-
Case 19-24527-TPA             Doc 303     Filed 01/15/21 Entered 01/15/21 13:33:50            Desc Main
                                         Document      Page 3 of 9


         9.          Prior to the filing of Debtor’s petition, he Debtor and BofA agreed to settle their

dispute..

         10.         It is still Debtor and BofA’s intention to settle their dispute according to the terms

more fully described below subject to approval of this Court.

                                            Proposed Settlement

               11.   As described in further detail in the Settlement Agreement, BofA and the Debtor

   propose a mutual release of claims against one another in the Litigation and relating to BofA’s

   Mortgage. Exh. A.

               12.   The parties to the Settlement Agreement would make no admission of liability.

   Id.

               13. The Debtor’s Codefendants have agreed to make a payment to BofA. Id. at 2.

               14.   Under the Settlement Agreement, BofA would make a single payment in the

   amount of $4,000.00 to the Debtor. Id. If approved, that payment would be made to the

   Debtor’s counsel and held in trust, pending further order of this Court.

                                                   Motion

               15.   The Debtor and BofA seek approval of the Settlement Agreement under

   Bankruptcy Rule 9019. Bankruptcy Rule 9019(a) provides, in pertinent part, that “[o]n motion

   by the trustee and after notice and a hearing, the court may approve a compromise or

   settlement.” Fed. R. Bankr. P. 9019. The Third Circuit has emphasized that “[c]ompromises

   are favored in bankruptcy.” Myers v. Martin (In Re Martin), 91 F.3d 389, 393 (3d Cir. 1996)

   (quoting 9 Collier on Bankruptcy ¶ 9019.03[1] (15th ed. 1993)); see also In re World Health

   Alts., Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006) (finding settlements “generally favored in

   bankruptcy”). The approval of a proposed compromise and settlement is committed to the

   sound discretion of the bankruptcy court. See, e.g. In re: Washington Mut., Inc. 442 B.R. 314,
                                               -3-
Case 19-24527-TPA         Doc 303    Filed 01/15/21 Entered 01/15/21 13:33:50             Desc Main
                                    Document      Page 4 of 9


  327 (Bankr. D. Del. 2011); In re Coram Healthcare Corp., 315 B.R. 321, 329 (Bankr. D. Del.

  2004)

           16.   Before approving a settlement under Bankruptcy Rule 9019, a court must

  determine whether the “compromise is fair, reasonable, and in the interest of the estate.” In re

  Marvel Entm’t Grp., Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting In re Louise’s, Inc., 211

  B.R. 798, 801 (D. Del. 1997)); see also In re Capmark Fin. Grp., Inc., 438 B.R. 471, 514-515

  (Bankr. D. Del. 2010). Basic to the process of evaluating proposed settlements is “the need to

  compare the terms of the compromise with the likely rewards of litigation.” Protective Comm.

  for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 425 (1968). The

  court need not be convinced that the settlement is the best possible compromise in order to

  approve it. Washington Mut., 442 B.R. at 328; Coram Healthcare, 315 B.R. at 330. Rather,

  the court’s obligation is to “canvas the issues to determine whether the settlement falls above

  the lowest point in the range of reasonableness.” Capmark Fin. Grp., 438 B.R. at 515; see also

  In re Aleris Int’l, Inc., No. 09-10478 (BLS) 2010 WL 3492664, at *19 (Bankr. D. Del. May 13,

  2010).

           17.   The Third Circuit has set forth four (4) criteria for a bankruptcy court to consider

  when evaluating a settlement proposal: “(1) the probability of success in litigation; (2) the

  likely difficulties in collection; (3) the complexity of the litigation involved, and the expense,

  inconvenience and delay necessarily attending it; and (4) the paramount interest of the

  creditors.” Martin, 91 F.3d at 393 (citing In re Neshaminy Office Bldg. Assocs., 62 B.R. 798,

  803 (E.D. Pa. 1986)); see also Fry’s Metals, Inc. v. Gibbons (In re RFE Indus., Inc.), 283 F.3d

  159, 165 (3d Cir. 2002); In re W.R. Grace & Co., 475 B.R. 34, 77-78 (Bankr. D. Del. 2012); In

  re eToys, Inc., 331 B.R. 176, 198 (Bankr. D. Del. 2005).

           18.   The Debtor respectfully submits that the Settlement Agreement meets the
                                                 -4-
Case 19-24527-TPA        Doc 303       Filed 01/15/21 Entered 01/15/21 13:33:50           Desc Main
                                      Document      Page 5 of 9


  requirements of Bankruptcy Rule 9019 and the criteria set forth in In Re Martin. The Debtor

  has analyzed the merits of the parties’ arguments in the Litigation and determined that

  continued litigation would be costly for all parties. Absent the resolution afforded by the

  Settlement Agreement, BofA and the Codefendants may be unable to resolve the Litigation and

  the Debtor could be required to continue the Litigation before this Court, which would

  seriously impact his ability to reorganize and fund his proposed plan of reorganization.

          19.   The Martin test requires that the parties consider the expense, inconvenience and

  delay surrounding trial. From the Debtor’s perspective, he has not owned the Property for

  more than a decade, and his Codefendants should be enabled to resolve their controversy with

  BofA. While the Debtor believes in the viability of his claims against BofA, in consultation

  with his counsel, he has determined that the expense of continuing the Litigation, along with

  the risk of adverse result that is present in all litigation, make entering into the Settlement

  Agreement the most prudent course of action.

          20.   In order to secure the benefits of the proposed Settlement Agreement while

  avoiding the cost and uncertainty of litigation, the Debtor and BofA, therefore, seek approval

  of the settlement. The Settlement Agreement is the product of arm’s length negotiations

  between the Debtor and BofA, and its terms are fair, and reasonable.

          21.   It would be in the best interest of the Debtor, the Debtor’s estate and his creditors

  for the controversy with BofA to be resolved in accordance with the terms of the Settlement

  Agreement. Accordingly, the Debtor and BofA respectfully request that this Court approve the

  Settlement Agreement.

        WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests that the

 Court enter an order granting the relief requested herein and granting such other further relief as

 may be just, proper and equitable.

                                                 -5-
Case 19-24527-TPA      Doc 303    Filed 01/15/21 Entered 01/15/21 13:33:50   Desc Main
                                 Document      Page 6 of 9



 Dated: January 15, 2021                         Respectfully submitted,



                                                  /s/ Aurelius Robleto
                                                 Aurelius P. Robleto
                                                 PA ID No. 94633
                                                 ROBLETO KURUCE, PLLC
                                                 6101 Penn Ave., Ste. 201
                                                 Pittsburgh, PA 15206
                                                 Tel: (412) 925-8194
                                                 Fax: (412) 346-1035
                                                 apr@robletolaw.com




                                           -6-
Case 19-24527-TPA         Doc 303     Filed 01/15/21 Entered 01/15/21 13:33:50              Desc Main
                                     Document      Page 7 of 9



                        UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                           Bankr. No. 19-24527-TPA
  MICHAEL K. HERRON,
                Debtor in Possession.                      Chapter 11

                                                           Related to Doc. No. 284
  MICHAEL K. HERRON,
          v.                                               Doc. No.

  BANK OF AMERICA, N.A., CHERON
  SHELTON and CHANNEL FALLS.




     ORDER AUTHORIZING AND APPROVING THE PROPOSED SETTLEMENT
     BETWEEN THE DEBTOR IN POSSESSION AND BANK OF AMERICA, N.A.
       RELATED TO THE DEBTOR’S INTEREST IN THE REAL PROPERTY
    LOCATED IN PITTSBURGH, PENNSYLVANIA AT 7167 ROSS GARDEN ROAD

          Upon the motion (the “Motion”) of debtor in possession, Michael K. Herron (the

 “Debtor”), seeking entry of an order approving a proposed compromise and settlement (the

 “Settlement”) by and among the Debtor and Bank of America, N.A. (the “BofA”), and

 authorizing entry into the Settlement Agreement and Release (“Settlement Agreement”), all as

 further described in the Motion, and the Court having jurisdiction to consider the Motion and the

 relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion

 and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

 venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

 Motion being adequate and appropriate under the particular circumstances; and upon the record

 of all proceedings had before the Court; and the Court having found and determined that the

 relief requested in the Motion is in the best interests of the Debtor’s estate, its creditors, and all

 other parties in interest and that the legal and factual bases set forth in the Motion establish just
Case 19-24527-TPA         Doc 303     Filed 01/15/21 Entered 01/15/21 13:33:50             Desc Main
                                     Document      Page 8 of 9



 cause for the relief granted herein; and after due and deliberate and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

          1.    The Motion is GRANTED as set forth herein.

          2.    Pursuant to Federal Rule of Bankruptcy Procedure 9019, the terms and conditions

 of the Settlement as expressed in the Motion and Settlement Agreement are approved and the

 Debtor is authorized to enter into the Settlement Agreement in accordance with such terms and

 conditions. The Court finds and determines that the proposed compromise and resolution

 embodied in the Settlement Agreement and incorporated herein by this reference are fair,

 reasonable and appropriate.

          3.    Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure to

 the contrary, the terms of this Order shall be immediately effective and enforceable upon its

 entry.

          4.    Nothing in this Order constitutes an admission or concession of any legal issue

 raised in or relating to the Motion or the Settlement.

          5.    Movant shall serve a copy of this Order on counsel for BofA, respondent(s), their

 counsel, and the United States Trustee. Movant shall file a certificate of service within three

 days of the date of entry of this Order.

          6.    The Court shall retain jurisdiction over the interpretation and enforcement of this

 Order.


 ENTERED:
                                                          THOMAS P. AGRESTI,
                                                          United States Bankruptcy Judge




                                                  -2-
Case 19-24527-TPA          Doc 303Filed 01/15/21 Entered 01/15/21 13:33:50                   Desc Main
                                 Document      Page 9 of 9
                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                            Bankr. No. 19-24527-TPA
   MICHAEL K. HERRON,
                                                            Chapter 11
                  Debtor in Possession.
                                                            Doc. No.
  MICHAEL K. HERRON,
                                                            Response Deadline: January 16, 2021
           v.
   BANK OF AMERICA, N.A., CHERON                            Hearing Date and Time:
   SHELTON and CHANNEL FALLS.                                    January 28, 2021 at 11:30 a.m.

       NOTICE OF ZOOM HEARING AND RESPONSE DEADLINE REGARDING
     MOTION OF DEBTOR TO COMPROMISE CLAIM OF BANK OF AMERICA, N.A.

           You are hereby notified that the Movant seeks an order affecting your rights or property.
          You are further instructed to file with the Clerk and serve upon the undersigned attorney for
 Movant a response to the Motion by no later than January 16, 2021 [seventeen (17) days after the
 date of service below], in accordance with the Federal Rules of Bankruptcy Procedure, the Local
 Rules of this Court, and the general procedures of Judge Agresti as found on his Procedures webpage
 at http://www.pawb.uscourts.gov/procedures. If you fail to timely file and serve a written response,
 an order granting the relief requested in the Motion may be entered and the hearing may not be held.
 Please refer to the calendar posted on the Court’s webpage to verify if a default order was signed or if
 the hearing will go forward as scheduled.
           You should take this Notice and the Motion to a lawyer at once.
         A Zoom Video Conference Hearing will be held on January 28, 2021 at 11:30 a.m. before
 Judge Thomas P. Agresti via the Zoom Video Conference Application (“Zoom”). To participate in
 and join a Zoom Hearing please initiate and use the following link at least 15 minutes prior to the
 scheduled Zoom Hearing time: https://www.zoomgov.com/j/16021303488, or alternatively, you may
 use the following: Meeting ID: 160 2130 3488. For questions regarding the connection, contact Judge
 Agresti’s Staff Lawyer, Atty. Courtney Neer, at 814-464-9781. All attorneys and Parties may only
 appear by Zoom and must comply with Judge Agresti’s Amended Notice of Temporary
 Modification of Appearance Procedures, dated and effective June 10, 2020, which can be found on
 the     Court’s     website     at     https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-
 appearances.pdf. Under the current COVID-19 circumstances, the general public may appear
 telephonically if unable to do so via the Internet. When the need to appear telephonically arises
 members of the general public should immediately contact Staff Attorney Courtney Neer to make
 telephonic arrangements. Only ten minutes is being provided on the calendar. No witnesses will be
 heard. If an evidentiary hearing is required, it will be scheduled by the Court for a later date.

 Date of Service: December 30, 2020
                                                         /s/ Aurelius Robleto
                                                        Aurelius P. Robleto
                                                        PA ID No. 94633
                                                        ROBLETO KURUCE, PLLC
                                                        6101 Penn Ave., Ste. 201
                                                        Pittsburgh, PA 15206
                                                        Tel:    (412) 925-8194
                                                        Fax: (412) 346-1035
                                                        apr@robletolaw.com
